Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed on 12/24/2021, the Applicant has filed a response on 3/24/2021 amending claims 1-2, 5-6, 11 and 14-15. Claims 4 and 13 have been cancelled. No claim has been added. Claims 1-3, 5-12 and 14-18 are pending in this application.

Previous objection to the Drawings is withdrawn in view of Applicant’s amendments filed on 3/24/2021.

Previous objections to the Specification are withdrawn in view of Applicant’s amendments filed on 3/24/2021.

Previous objections to the claims are withdrawn in view of Applicant’s amendments filed on 3/24/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 5-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the meaning and connotations of the claimed “analog modulation bit for analog scanning charging” introduced in line 6, are unclear in the claim, thus making the claim indefinite. That is, the term is not art-recognized and the claim does not clearly define it.

Regarding claims 2-3, 5-12 and 14-18, these claims are rejected based on their dependency on claim 1.

Appropriate corrections are required. The claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knez et al. (US 2019/0355332), in view of Kim et al. (US 2016/0351099).

Regarding claim 1, as best understood, Knez discloses method for driving a silicon-based driving back plate (see Figs. 1-3), comprising:
acquiring a watch position of a user on the silicon-based driving back plate within one frame time (see 70 in Fig. 3; see Figs. 1-3; “control circuitry 50 may use gaze tracking system 62 to gather information on the user's point-of-gaze”; “Based on gaze tracking information from gaze tracking system 62, graphics processing unit 22 may determine that a user's current point of gaze is located at point PG (e.g., in the upper right corner of display 26 in the example of FIG. 2)”; para[0027]; para[0030]-para[0037]; para[0045]);
determining a watch region of the user on the silicon-based driving back plate according to the watch position (para[0027]; para[0030]-para[0039]; para[0045]; see Figs. 1-4; see 70-72 in Fig. 3; “Based on gaze tracking information from gaze tracking system 62, graphics processing unit 22 may determine that a user's current point of gaze is located at point PG (e.g., in the upper right corner of display 26 in the example of FIG. 2)”; “Based on this location… x1 of FIG. 2 (an area that overlaps PG)” is determined as the claimed watch region); and
controlling a resolution on each row of pixels in the watch region to be greater than a resolution on each row of pixels in a non-watch region (para[0005]-para[0007]; para[0027]; para[0029]-para[0042]; para[0045]; see Figs. 1-5; see 72-74 in Fig. 3; “Based on the point-of-gaze information, control circuitry in the electronic device may produce image data for an image with multiple resolutions”; “A full-resolution area of the image overlaps the point of gaze”; “Lower resolution image areas are located in peripheral regions of the image”; “row selection circuitry and column expander circuitry may be responsive to a resolution mode selection signal”; “In full-resolution image regions, each pixel 32 may be loaded with an individual bit of image data”; “In reduced-resolution image regions, image data bits may be expanded to cover multiple pixels”; “By determining the user's point of gaze, graphics processing unit 22 can expend processing effort on rendering the portion of the display where the point of gaze is located at full resolution, while rendering peripheral portions at one or more progressively lower resolutions”);
However, Knez does not appear to expressly disclose controlling a sum of an analog modulation bit for analog scanning charging and a digital modulation bit for digital scanning charging performed on each row of pixels in the watch region to be greater than a sum of an analog modulation bit for analog scanning charging and a digital modulation bit for digital scanning charging performed on each row of pixels in a non-watch region; wherein the method further comprising: controlling a quantity of digital scanning charging performed on each row of pixels in the watch region to be greater than a quantity of digital scanning charging performed on each row of pixels in the non-watch region.
	Kim, as best understood, discloses controlling resolution by controlling a sum of an analog modulation bit for analog scanning charging and a digital modulation bit for digital scanning charging performed on each row of pixels (para[0008]-para[0012]; para[0050]-para[0059]; para[0063]-para[0065]; para[0078]; para[0083]; para[0088]; see Figs. 1 and 4-5; “a controller configured to generate pseudo control data corresponding to m-bit image data of the two or more of the sub-pixels… and an output unit configured to output n-bit image data with respect to each of the sub-pixels to a digital unit of a data driving unit, and output the pseudo control data to an analog unit of the data driving unit”, “so that a high resolution image can be implemented”; “pseudo control data is two bits according to an embodiment of the present invention”; “RGB image data (RGB Data) has eight bits for each RGB, as shown in reference numeral 420”; “Here, since two bits of PC data are combined to each sub-pixel of RGB image data, the actual RGB data is transmitted by eight bits per sub-pixel, but output data is 10 bits”; “Through this configuration, it is possible to improve a bandwidth between the timing controller 140 and the data driving unit 120 and transmit high resolution data without an increase of a transmission overhead”; “Image data required to be displayed in each sub-pixel is (n+m) bits, but n bits (eight bits) are applied to the digital unit 510 and m bits (two bits) are applied to the analog unit 520 so that a digital-analog conversion unit combines (n+m) bits, as described in FIG. 5”); and controlling a quantity of digital scanning charging performed on each row of pixels with higher resolution to be greater than a quantity of digital scanning charging performed on each row of pixels with lower resolution (para[0046]-para[0051]; see Figs. 1-5;  “the amount of information indicating each R, G, and B can vary depending on the amount of information indicating one sub-pixel, that is, a case of high resolution and a case of the other”; “FIG. 4 is a diagram illustrating a configuration in which pseudo control data is two bits” (claimed analog modulation bits); “RGB image data (RGB Data) has eight bits for each RGB, as shown in reference numeral 420” (claimed digital modulation bits); “Here, since two bits of PC data are combined to each sub-pixel of RGB image data, the actual RGB data is transmitted by eight bits per sub-pixel” for full/high resolution, or less for lower resolution; based on this and on the broadest reasonable interpretation of the claimed limitations, it is clear that a corresponding charging quantity for high resolution is then greater than for lower resolution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Knez’s invention, with the teachings in Kim’s invention, to have controlling a sum of an analog modulation bit for analog scanning charging and a digital modulation bit for digital scanning charging performed on each row of pixels in the watch region to be greater than a sum of an analog modulation bit for analog scanning charging and a digital modulation bit for digital scanning charging performed on each row of pixels in a non-watch region; and controlling
a quantity of digital scanning charging performed on each row of pixels in the watch region to be greater than a quantity of digital scanning charging performed on each row of pixels in the non-watch region, as ways of controlling the resolution on each row of pixels in the watch region to be greater than the resolution on each row of pixels in a non-watch region, because through this configuration, it is possible to improve a bandwidth between a timing controller and a data driving unit and transmit high resolution data without an increase of a transmission overhead and without a circuit change from when lower resolution data is transmitted, and since it is known that as the number of bits expressing RGB image data increases, the quality/resolution of an image improves (para[0006]; para[0053]; para[0057]-para[0058]; para[0088]).

	Regarding claim 2, as best understood, Knez and Kim disclose all the claim limitations as applied above (see claim 1). In addition, Kim discloses the controlling the sum of the analog modulation bit for analog scanning charging and the digital modulation bit for digital scanning charging performed on each row of pixels for higher resolution [in the watch region in the combination] to be greater than the sum of the analog modulation bit for analog scanning charging and the digital modulation bit for digital scanning charging performed on each row of pixels for lower resolution [in the non-watch region in the combination] comprises: controlling the analog modulation bit charging performed on each row of pixels for higher and lower resolution [in the watch region and the non-watch region in the combination] to be same, and controlling the digital modulation bit for digital scanning charging performed on each row of pixels for higher resolution [in the watch region in the combination] to be greater than the digital modulation bit for digital scanning charging performed on each row of pixels for lower resolution [in the non-watch region in the combination]  (para[0046]-para[0051]; see Figs. 1-5;  “the amount of information indicating each R, G, and B can vary depending on the amount of information indicating one sub-pixel, that is, a case of high resolution and a case of the other”; “FIG. 4 is a diagram illustrating a configuration in which pseudo control data is two bits” (claimed analog modulation bits); “RGB image data (RGB Data) has eight bits for each RGB, as shown in reference numeral 420” (claimed digital modulation bits); “Here, since two bits of PC data are combined to each sub-pixel of RGB image data, the actual RGB data is transmitted by eight bits per sub-pixel” for full/high resolution, or less for lower resolution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the controlling the sum of the analog modulation bit for analog scanning charging and the digital modulation bit for digital scanning charging performed on each row of pixels in the watch region to be greater than the sum of the analog modulation bit for analog scanning charging and the digital modulation bit for digital scanning charging performed on each row of pixels in the non-watch region comprises: controlling the analog modulation bit for analog scanning charging performed on each row of pixels in the watch region and the non-watch region to be same, and controlling the digital modulation bit for digital scanning charging performed on each row of pixels in the watch region to be greater than the digital modulation bit for digital scanning charging performed on each row of pixels in the non-watch region, as shown by the combination, because through this configuration, it is possible to improve a bandwidth between a timing controller and a data driving unit and transmit high resolution data without an increase of a transmission overhead and without a circuit change from when lower resolution data is transmitted, and since it is known that as the number of bits expressing RGB image data increases, the quality/resolution of an image improves (para[0006]; para[0053]; para[0057]-para[0058]; para[0088]).

Regarding claim 3, as best understood, Knez and Kim disclose all the claim limitations as applied above (see claim 2). Even though the combination of Knez and Kim does not appear to expressly disclose the controlling the digital modulation bit for digital scanning charging performed on each row of pixels in the watch region to be greater than the digital modulation bit for digital scanning charging performed on each row of pixels in the non-watch region comprises: controlling the digital modulation bit for digital scanning charging performed on each row of pixels in the watch region to be an integral multiple of the digital modulation bit for digital scanning charging performed on each row of pixels in the non-watch region, this would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, since applicant has not disclosed it solves any stated problem, or is for any particular purpose and it appears that the invention would perform equally well as disclosed in the combination (see para[0029]-para[0030] of the Specification of the current application).

Regarding claim 5, as best understood, Knez and Kim disclose all the claim limitations as applied above (see claim [[4]] 1). Even though the combination of Knez and Kim does not appear to expressly disclose the quantity of digital scanning charging performed on each row of pixels in the watch region is an integral multiple of the quantity of digital scanning charging performed on each row of pixels in the non-watch region, this would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, since applicant has not disclosed it solves any stated problem, or is for any particular purpose and it appears that the invention would perform equally well as disclosed in the combination (see para[0033]-para[0034] of the Specification of the current application).

Regarding claim 6, as best understood, Knez and Kim disclose all the claim limitations as applied above (see claim 1). In addition, Knez discloses staggering a time node of performing the analog scanning charging on each row of pixels in the watch region and a time node (see e.g. Figs. 4 and 5; para[0041]-para[0042]; “FIG. 4 is a diagram showing how display driver circuitry 28 may map incoming data to the pixels of an illustrative full-resolution portion 26FR of display 26 (e.g., region x1 of FIG. 2)” (claimed watch region); “FIG. 5 is a diagram showing how display driver circuitry 28 may map incoming data of lower resolution (e.g., data with 1/8 of full resolution) to the pixels of an illustrative reduced-resolution portion 26RR of display 26 (e.g., a portion of region x8 of FIG. 2)” (claimed non-watch region); as shown, different from what happens in the full-resolution portion 261R, in the reduced-resolution portion 26RR, “for example, the first eight columns and first eight rows of region 26RR are provided with data bit value d1, the second eight columns and first eight rows of region 26RR are provided with data bit value d2, etc.”; by this, and based on the broadest reasonable interpretation of the claimed limitations, a time node of performing the digital scanning charging on each row of pixels in the non-watch region for a certain bit of the different bits in an 8-bit digital word is at least partially staggered with respect to a time node of performing the digital scanning charging on each row of pixels in the watch region for the different bits in an 8-bit digital word).

Regarding claim 7, as best understood, Knez and Kim disclose all the claim limitations as applied above (see claim 6). Even though the combination of Knez and Kim does not appear to expressly disclose within one frame time, a duration of the analog scanning charging performed on each row of pixels in the watch region is used as a reference duration, a duration of a first digital scanning charging is 8 times the reference duration, a duration of a second digital scanning charging is twice the reference duration, a duration of a third digital scanning charging is equal to the reference duration, and a duration of a fourth digital scanning charging is 4 times the reference duration, this would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, since applicant has not disclosed it solves any stated problem, or is for any particular purpose and it appears that the invention would perform equally well as disclosed in the combination, as long as corresponding time nodes are staggered (see para[0035]-para[0037] of the Specification of the current application).

Regarding claim 8, as best understood, Knez and Kim disclose all the claim limitations as applied above (see claim 6). Even though the combination of Knez and Kim does not appear to expressly disclose within one frame time, a duration of the analog scanning charging performed on each row of pixels in the non-watch region is used as a reference duration, a duration of a first digital scanning charging is equal to the reference duration, and a duration of a second digital scanning charging is twice the reference duration, this would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, since applicant has not disclosed it solves any stated problem, or is for any particular purpose and it appears that the invention would perform equally well as disclosed in the combination, as long as corresponding time nodes are staggered (see para[0035]-para[0036] and para[0038] of the Specification of the current application).

Regarding claim 9, as best understood, Knez and Kim disclose all the claim limitations as applied above (see claim 1). In addition, Knez discloses the silicon-based driving back plate is divided into a plurality of sub-regions in advance by taking a pixel row as a unit (para[0006]; para[0027]-para[0030]; para[0039]-para[0041]; para[0045]; see Figs. 1-4; “pixel array 30 is a liquid-crystal-on-silicon pixel array formed on a silicon substrate”; “The pixel array may include rows and columns of pixels”), and the determining the watch region of the user on the silicon-based driving back plate according to the watch position comprises: determining the sub-region with the watch position as the watch region of the user on the silicon-based driving back plate (para[0006]-para[0007]; para[0027]-para[0030]; para[0039]-para[0041]; para[0045]; see Figs. 1-4; “The display driver circuitry may have row selection circuitry for supplying the row selection signals to the pixel array”; “The row selection circuitry… may be responsive to a resolution mode selection signal”; “Based on gaze tracking information from gaze tracking system 62, graphics processing unit 22 may determine that a user's current point of gaze is located at point PG (e.g., in the upper right corner of display 26 in the example of FIG. 2)”; “Based on this location, graphics processing unit 22 may render image data in full resolution for full-resolution area x1 of FIG. 2 (an area that overlaps PG)”, and which includes the row where point PG is located; “FIG. 4 is a diagram showing how display driver circuitry 28 may map incoming data to the pixels of an illustrative full-resolution portion 261R of display 26 (e.g., region x1 of FIG. 2)”; “Incoming data words (e.g., a first word d1' . . . d8', a second word d1 . . . d8, etc.) may be loaded into the pixels of each row of display region 26FR in sequence as shown in FIG. 4 so that each pixel receives a unique data bit in full-resolution region 26FR”).

Regarding claim 10, as best understood, Knez and Kim disclose all the claim limitations as applied above (see claim 1). In addition, Knez discloses a display apparatus (see electronic device 10 in Fig. 1, including display 26; para[0025]-para[0027]), comprising: a memory (para[0025]; “Circuitry 50 may include storage such as hard disk drive storage, nonvolatile memory (e.g., electrically-programmable-read-only memory configured to form a solid state drive), volatile memory (e.g., static or dynamic random-access-memory), etc.”) and a processor (para[0025]; “Processing circuitry in control circuitry 50 may be based on one or more microprocessors, microcontrollers, digital signal processors, baseband processors, power management units, audio chips, graphics processing units (e.g., graphics processing unit 22), application specific integrated circuits, and other integrated circuits”), wherein the memory is configured to store a computer readable program, the processor is configured to execute the computer readable program to implement the method according to claim 1 (para[0025]; “Software code may be stored on storage in circuitry 50 and run on processing circuitry in circuitry 50 to implement control operations for electronic device 10 (e.g., data gathering operations, operations involving the adjustment of components using control signals, etc.)”).

Regarding claims 11-12 and 14-18, as best understood, these claims are analogous to 2-3 and 5-9, and therefore are rejected for the same reasons as claims 2-3 and 5-9 above.

Response to Arguments

Applicant's arguments filed on 3/24/2022 have been fully considered but they are not persuasive.

Regarding the 112(b) rejection to claim 1 (and its dependent claims), the Applicant argues on page 9 of the Remarks that “To overcome this objection, Applicant amends “analog modulation bit for analog scanning charging” to be “analog modulation bit for analog scanning charging performed on each row of pixels””. It is clarified that this was not an objection to claim 1, but a rejection for indefiniteness under 35 USC 112(b). In addition, it is noted that the portion indicated by that applicant as amended in this regard, was in fact not amended, since the indicated portions were already provided in original claim 1. Based on this, no clarification for the limitation “analog modulation bit for analog scanning charging” in claim 1 has been provided in the claim, and therefore, the 112(b) rejection is maintained.

Regarding the art rejection of claim 1, the Applicant argues on page 9 of the Remarks that “Kim fails to disclose/suggest controlling a quantity of digital scanning charging performed on each row of pixels in the watch region to be greater than a quantity of digital scanning charging performed on each row of pixels in the non-watch region”, because “Kim is silent on adjusting resolution by controlling a quantity of digital scanning charging performed on each row of pixels in the watch region and in the non-watch region”. The Examiner respectfully disagrees. As shown in the above rejection, Kim discloses controlling a quantity of digital scanning charging performed on each row of pixels with higher resolution to be greater than a quantity of digital scanning charging performed on each row of pixels with lower resolution (para[0046]-para[0051]; see Figs. 1-5;  “the amount of information indicating each R, G, and B can vary depending on the amount of information indicating one sub-pixel, that is, a case of high resolution and a case of the other”; “FIG. 4 is a diagram illustrating a configuration in which pseudo control data is two bits” (claimed analog modulation bits); “RGB image data (RGB Data) has eight bits for each RGB, as shown in reference numeral 420” (claimed digital modulation bits); “Here, since two bits of PC data are combined to each sub-pixel of RGB image data, the actual RGB data is transmitted by eight bits per sub-pixel” for full/high resolution, or less for lower resolution; based on this and on the broadest reasonable interpretation of the claimed limitations, it is clear that a corresponding charging quantity for high resolution is then greater than for lower resolution). It is noted that the Applicant has not claimed the term “quantity of digital scanning charging” in a way that specifically and particularly distinguishes from the prior art of record.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623